Lamar, J.
Having sold 100 acres outright to Johnson, the plaintiff is not concerned as to what he did with that part of the land. Her bond for titles only calls for 148 acres, which she admits Johnson was authorized to convey to Olliff as security for $300. If, because of the twelve per cent, interest charged her by Johnson, and like interest charged Johnson by Olliff, the title to the 148 acres remains in the plaintiff, she needs no injunction to restrain the threatened sale. Not only is Olliff solvent, but, if the petition has been properly filed and docketed, the pendency of the present proceedings will probably operate as lis pendens. If Olliff in fact has no right to sell, a purchaser will get no title. Civil Code, § 3936; Allen v. Brown, 43 Ga. 305; Kea v. Epstein, 87 Ga. 119. The power of sale is void if the deed is void for usury. Pottle v. Lowe, 99 Ga. 576. The fact that a part of the debt represented by the notes is usurious, and a part may have been that of her husband, does not destroy the liability of the wife as to the amount she herself owed Olliff (Jones v. Harrell, 110 Ga. 373; Johnston v. Gulledge, 115 Ga. 981), and she would be liable to Johnson for whatever sums he had at her request paid or assumed. Thornton v. Lemon, 114 Ga. 155; Hill v. Cooley, 112 Ga. 115 McCrory v. Grandy, 92 Ga. 327; Villa Rica Co. v. Paratain, 92 Ga. 307. Judgment affirmed.

By five Justices.